Title: From John Adams to the President of Congress, 10 September 1783
From: Adams, John
To: President of Congress


          Paris September 10. 1783
          As I am to remain in Europe for sometime longer, I beg Leave to take a cursory view of what appears necessary or expedient to be further done in Europe, for I conceive it to be not only the Right but the Duty of a foreign Minister to advise his Sovereign according to his Lights and Judgment, although the more [extensive Information], and Superior Wisdom of the Sovereign may frequently [see] Cause to pursue a different Conduct.
          With Spain no doubt Congress will negotiate by a particular Minister either the present One or another, and perhaps it would be proper that the Same should treat with Naples. [With the] two Empires, Prussia, Denmark, Portugal and Sardinia and [Tuscany], I humbly conceive it might be [proper to negotiate], and perhaps with Hamborough, but there are other Powers with whom it is more necessary to have Treaties than it ought to be, I mean Morocco, Algiers, Tunis & Tripoli.
          I presume that Congress will not think it expedient to be at the Expence of Sending Ministers to all these Powers, [if to any— Perhaps in the present state] of our Finances it may not be worth while to send any. Yet the present Time is the best to negotiate with all.— I Submit it to consideration then whether it is not adviseable to send, a Commission to Such Ministers as you judge proper, with full Powers to treat with all, to the Ministers now in Paris, or to any others. but I humbly conceive that if Powers to treat with all, or any of these states, are sent to any of your Ministers now here, [it would be for] the publick Good that they should be sent to all.— if Congress can find Funds to treat with the Barbary Powers, the [Ministers here are the best] situated, for they should apply to the Court of Versailles and their High Mightinesses, in the first Place that orders should be sent to their Consuls according to Treaties to assist Us. Ministers here may carry on this Negotiation by Letters or may be empowered to send an Agent if necessary.
          I have no private Interest in this business. My Salary will be the same my [Expences] more and Labour much increased by such a Measure: But as it is of publick Importance, I think that no unnecessary Delicacies should restrain me from suggesting these Hints to Congress. Whatever their Determination may be will be Satisfactory to me.
          I have the Honour to be with the greatest Respect / your Excellencys most obedient & most humble / servant.
          John Adams.
        